Exhibit 10.18

FOUNDER WARRANT AGREEMENT

This Agreement (the “Agreement”) is made as of May 30, 2007 between Shermen WSC
Acquisition Corp., a Delaware corporation, with offices at c/o The Shermen
Group, 1251 Avenue of the Americas, Suite 900, New York, New York 10020
(“Company”), and Continental Stock Transfer & Trust Company, a New York
corporation, with offices at 17 Battery Place, New York, New York 10004
(“Warrant Agent”).

WHEREAS, the Company is engaged in a public offering (“Public Offering”) of
Units (“Units”), each Unit consisting of one share of common stock, par value
$.0001 per share, of the Company (“Common Stock”) and two warrants (the “Unit
Warrants”) and each Unit Warrant entitling the holder thereof to purchase one
share of Common Stock for $5.00 on the terms and subject to the conditions set
forth in that certain Warrant Agreement dated the date hereof by and between the
Company and Continental Stock Transfer & Trust Company, as the agent of the
Company in connection with the issuance, registration, transfer, exchange,
redemption and exercise of the Unit Warrants (the “Unit Warrant Agreement”), and

WHEREAS, the Company has filed with the Securities and Exchange Commission a
Registration Statement, No. 333-133869 on Form S-1 (“Registration Statement”)
for the registration, under the Securities Act of 1933, as amended (“Act”), of,
among other securities, the Unit Warrants and the Common Stock issuable upon
exercise of the Unit Warrants; and

WHEREAS, in connection with the Public Offering, the Company has agreed to issue
and deliver 5,214,286 Warrants (the “Founder Warrants”) to Shermen WSC Holding
LLC pursuant to the terms of that certain Founder Warrant Purchase Agreement
(the “Founder Warrant Purchase Agreement”), dated as of May 23, 2007, between
the Company and Shermen WSC Holding LLC; and

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, redemption and exercise of the Founder
Warrants; and

WHEREAS, the Company desires to provide for the form and provisions of the
Founder Warrants, the terms upon which they shall be issued and exercised, and
the respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Founder Warrants; and

WHEREAS, all acts and things have been done and performed which are necessary to
make the Founder Warrants, when executed on behalf of the Company and
countersigned by or on behalf of the Warrant Agent, as provided herein, the
valid, binding and legal obligations of the Company, and to authorize the
execution and delivery of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Founder Warrants, and the Warrant Agent



--------------------------------------------------------------------------------

hereby accepts such appointment and agrees to perform the same in accordance
with the terms and conditions set forth in this Agreement.

2. Founder Warrants.

2.1. Form of Founder Warrant. Each Founder Warrant shall be issued in registered
form only, shall be in substantially the form of Exhibit A hereto (the “Warrant
Certificate”), the provisions of which are incorporated herein and shall be
signed by, or bear the facsimile signature of, the Chairman of the Board, the
Chief Executive Officer, the Chief Operating Officer or President and Secretary
or Assistant Secretary of the Company and shall bear a facsimile of the
Company’s seal. In the event the person whose facsimile signature has been
placed upon any Warrant Certificate shall have ceased to serve in the capacity
in which such person signed the Warrant Certificate before such Warrant
Certificate is issued, it may be issued with the same effect as if he or she had
not ceased to be such at the date of issuance.

2.2. Effect of Countersignature. The Warrant Certificates will be executed on
behalf of the Company as provided above and delivered to the Warrant Agent. The
Warrant Certificates will then be countersigned by the Warrant Agent. Unless and
until countersigned by the Warrant Agent pursuant to this Agreement, a Warrant
Certificate shall be invalid and of no effect and may not be exercised by the
holder thereof.

2.3. Registration.

2.3.1. Founder Warrant Register. The Warrant Agent shall maintain books
(“Founder Warrant Register”), for the registration of original issuance and the
registration of transfer of the Founder Warrants. Upon the initial issuance of
the Founder Warrants, the Warrant Agent shall issue and register the Founder
Warrants in the names of the respective holders thereof in such denominations
and otherwise in accordance with instructions delivered to the Warrant Agent by
the Company.

2.3.2. Registered Holder. Prior to due presentment for registration of transfer
of any Warrant Certificate, the Company and the Warrant Agent may deem and treat
the person in whose name such Warrant Certificate shall be registered upon the
Founder Warrant Register (“registered holder”), as the absolute owner of such
Warrant Certificate and of each Founder Warrant represented thereby
(notwithstanding any notation of ownership or other writing on the Warrant
Certificate made by anyone other than the Company or the Warrant Agent), for the
purpose of any exercise thereof, and for all other purposes, and neither the
Company nor the Warrant Agent shall be affected by any notice to the contrary.

3. Terms and Exercise of Founder Warrants.

3.1. Warrant Price. Each Warrant Certificate shall, when countersigned by the
Warrant Agent, entitle the registered holder thereof, subject to the provisions
of such Warrant Certificate, this Agreement and of the Founder Warrant Purchase
Agreement, to purchase from the Company the number of shares of Common Stock
stated therein, at the price of $5.00 per whole share, subject to the
adjustments provided in Section 4 hereof and in the last sentence of this
Section 3.1. The term “Warrant Price” as used in this Agreement refers to the
price per share at which Common Stock may be purchased at the time a Founder
Warrant is



--------------------------------------------------------------------------------

exercised. The Company in its sole discretion may lower the Warrant Price at any
time prior to the Expiration Date so long as the Warrant Price is not less than
the “Warrant Price” under and as defined in the Unit Warrant Agreement.

3.2. Duration of Founder Warrants. A Founder Warrant may be exercised only
during the period (“Exercise Period”) commencing on the later of (a) the
consummation of an acquisition by the Company through a merger, capital stock
exchange, asset acquisition, stock purchase or other similar business
combination, of an operating business (“Business Combination”) (as described
more fully in the Company’s Registration Statement) and (b) May 24, 2008 and
terminating at 5:00 p.m., New York City time on the earlier to occur of
(x) May 24, 2011 and (y) the date fixed for redemption of the Founder Warrants
as provided in Section 6 of this Agreement (“Expiration Date”). Except with
respect to the right to receive the Redemption Price (as set forth in Section 6
hereunder), each Founder Warrant not exercised on or before the Expiration Date
shall become void, and all rights thereunder and all rights in respect thereof
under this Agreement shall cease at the close of business on the Expiration
Date. The Company in its sole discretion may extend the duration of the Founder
Warrants by delaying the Expiration Date.

3.3. Exercise of Founder Warrants.

3.3.1. Payment. Subject to the provisions of the Warrant Certificate, this
Agreement and the Founder Warrant Purchase Agreement, a Warrant Certificate,
when countersigned by the Warrant Agent, may be exercised by the registered
holder thereof by surrendering it, at the office of the Warrant Agent, or at the
office of its successor as Warrant Agent, in the Borough of Manhattan, City and
State of New York, with the subscription form, as set forth in the Warrant
Certificate, duly executed, and by paying in full, in lawful money of the United
States, in cash, good certified check or good bank draft payable to the order of
the Company (or as otherwise agreed to by the Company), the Warrant Price for
each full share of Common Stock as to which the Founder Warrant is exercised and
any and all applicable taxes due in connection with the exercise of the Founder
Warrant, the exchange of the Founder Warrant for the Common Stock, and the
issuance of the Common Stock.

In addition, if the Company calls the outstanding Warrants and the Founder
Warrants for redemption as provided in Section 6 hereof, the holder of the
Founder Warrants may exercise the Founder Warrants on a cashless basis. Any
Shares issued on the exercise of the Founder Warrants and transferred to the
Company as payment of the Warrant Price shall be valued according each such
Shares’ Fair Market Value or, if the Shares are then publicly traded in a Liquid
Public Market, the average of the closing prices for the thirty (30) consecutive
trading days preceding the date of exercise of the Founder Warrants.

As used herein, the term “Fair Market Value” shall mean, with respect to a share
of Common Stock on any date: (a) the fair market value of the outstanding Common
Stock based upon an arm’s length sale of the Company on such date as an
entirety, such sale being between a willing buyer and a willing seller and
determined without reference to any discount for minority interest, restrictions
on transfer, disparate voting rights among classes of capital stock of the
Company or lack of marketability with respect to capital stock of the Company
divided by (b) the aggregate number of the outstanding shares of Common Stock
(calculated on



--------------------------------------------------------------------------------

a fully diluted basis). The Fair Market Value shall be determined by the
Company’s Board of Directors in good faith within ten (10) days of any event for
which such determination is required and such determination (including the basis
therefor) shall be promptly provided to the holder of the Founder Warrants. Such
determination shall be binding on the holder of the Founder Warrants unless the
holder of the Founder Warrants objects thereto in writing within ten
(10) Business Days of receipt. In the event the Company and the holder of the
Founder Warrants cannot agree on the Fair Market Value within ten (10) Business
Days of the date of the objection of the holder of the Founder Warrants, the
Fair Market Value shall be determined by a disinterested appraiser (which may be
a national or regional investment bank or national accounting firm) mutually
selected by the Company and the holder of the Founder Warrants, the fees and
expenses of which shall be paid by the Company unless such determination results
in a fair market value within ten percent (10%) of the fair market value
initially determined by the Company, in which case such fees and expenses shall
be borne by the holder of the Founder Warrants. Any selection of a disinterested
appraiser shall be made in good faith within seven (7) Business Days after the
end of the last ten (10) Business Day period referred to above and any
determination of Fair Market Value by a disinterested appraiser shall be made
within forty-five (45) days of the date of selection.

As used herein, the term “Business Day” shall mean any day that is not a
Saturday or Sunday and is not a United States federal holiday or a day on which
banking institutions generally are authorized or obligated by law or regulation
to close in New York City.

As used herein, the term “Liquid Public Market” shall mean that the shares of
Common Stock are listed on the New York Stock Exchange, The American Stock
Exchange, The NASDAQ National Market System or the Over-The-Counter Bulletin
Board, and that trading of such shares has occurred on each of the prior thirty
(30) trading days, and that the average weekly trading volume of such shares is
in excess of one percent (1%) of the outstanding shares of such Common Stock.

3.3.2. Issuance of Certificates. As soon as practicable after the exercise of
any Founder Warrant and the clearance of the funds or the acceptance of shares
of Common Stock in payment of the Warrant Price, the Company shall issue to the
registered holder of such Founder Warrant a certificate or certificates for the
number of full shares of Common Stock to which he, she or it is entitled,
registered in such name or names as may be directed by him, her or it, and if
such Founder Warrant shall not have been exercised in full, a new countersigned
Warrant Certificate for the number of shares as to which such Founder Warrant
shall not have been exercised. Notwithstanding the foregoing, the Company shall
not be obligated to deliver any securities pursuant to the exercise of a Founder
Warrant unless a registration statement under the Act with respect to the Common
Stock is effective. Founder Warrants may not be exercised by, or securities
issued to, any registered holder in any state in which such exercise would be
unlawful.

3.3.3. Valid Issuance. All shares of Common Stock issued upon the proper
exercise of a Founder Warrant in conformity with this Agreement shall be validly
issued, fully paid and nonassessable.



--------------------------------------------------------------------------------

3.3.4. Date of Issuance. Each person in whose name any such certificate for
shares of Common Stock is issued shall for all purposes be deemed to have become
the holder of record of such shares on the date on which the Founder Warrant was
surrendered and payment of the Warrant Price was made, irrespective of the date
of delivery of such certificate, except that, if the date of such surrender and
payment is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the holder of such shares at the close of
business on the next succeeding date on which the stock transfer books are open.

4. Adjustments.

4.1. Stock Dividends - Split-Ups. If, after the date hereof, and subject to the
provisions of Section 4.6 below, the number of outstanding shares of Common
Stock is increased by a stock dividend payable in shares of Common Stock, or by
a split-up of shares of Common Stock, or other similar event, then, on the
effective date of such stock dividend, split-up or similar event, the number of
shares of Common Stock issuable on exercise of each Founder Warrant shall be
increased in proportion to such increase in outstanding shares of Common Stock.

4.2. Aggregation of Shares. If, after the date hereof, and subject to the
provisions of Section 4.6, the number of outstanding shares of Common Stock is
decreased by a consolidation, combination, reverse stock split or
reclassification of shares of Common Stock or other similar event, then, on the
effective date of such consolidation, combination, reverse stock split,
reclassification or similar event, the number of shares of Common Stock issuable
on exercise of each Founder Warrant shall be decreased in proportion to such
decrease in outstanding shares of Common Stock.

4.3. Adjustments in Exercise Price. Whenever the number of shares of Common
Stock purchasable upon the exercise of the Founder Warrants is adjusted, as
provided in Section 4.1 or 4.2 above, the Warrant Price shall be adjusted (to
the nearest cent) by multiplying such Warrant Price immediately prior to such
adjustment by a fraction (x) the numerator of which shall be the number of
shares of Common Stock purchasable upon the exercise of the Founder Warrants
immediately prior to such adjustment, and (y) the denominator of which shall be
the number of shares of Common Stock so purchasable immediately thereafter.

4.4. Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding shares of Common Stock
(other than a change covered by Section 4.1 or 4.2 hereof or that solely affects
the par value of such shares of Common Stock), or in the case of any merger or
consolidation of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the continuing corporation and
that does not result in any reclassification or reorganization of the
outstanding shares of Common Stock), or in the case of any sale or conveyance to
another corporation or entity of the assets or other property of the Company as
an entirety or substantially as an entirety in connection with which the Company
is dissolved, the Founder Warrant holder shall thereafter have the right to
purchase and receive, upon the basis and upon the terms and conditions specified
in the Founder Warrants and in lieu of the shares of Common Stock of the Company
immediately theretofore purchasable and receivable upon the exercise of



--------------------------------------------------------------------------------

the rights represented thereby, the kind and amount of shares of stock or other
securities or property (including cash) receivable upon such reclassification,
reorganization, merger or consolidation, or upon a dissolution following any
such sale or transfer, that the Founder Warrant holder would have received if
such Founder Warrant holder had exercised his, her or its Founder Warrant(s)
immediately prior to such event; and if any reclassification also results in a
change in shares of Common Stock covered by Section 4.1 or 4.2, then such
adjustment shall be made pursuant to Sections 4.1, 4.2 and 4.3 and this
Section 4.4. The provisions of this Section 4.4 shall similarly apply to
successive reclassifications, reorganizations, mergers or consolidations, sales
or other transfers.

4.5. Notices of Changes in Founder Warrant. Upon every adjustment of the Warrant
Price or the number of shares issuable upon exercise of a Founder Warrant, the
Company shall give written notice thereof to the Warrant Agent, which notice
shall state the Warrant Price resulting from such adjustment and the increase or
decrease, if any, in the number of shares purchasable at such price upon the
exercise of a Founder Warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based. Upon the
occurrence of any event specified in Section 4.1, 4.2, 4.3 or 4.4, then, in any
such event, the Company shall give written notice to the Founder Warrant holder,
at the last address set forth for such holder in the Founder Warrant Register,
of the record date or the effective date of the event. Failure to give such
notice, or any defect therein, shall not affect the legality or validity of such
event.

4.6. No Fractional Shares. Notwithstanding any provision contained in this
Agreement to the contrary, the Company shall not issue fractional shares upon
exercise of Founder Warrants. If, by reason of any adjustment made pursuant to
this Section 4, the holder of any Founder Warrant would be entitled, upon the
exercise of such Founder Warrant, to receive a fractional interest in a share,
the Company shall, upon such exercise, round up to the nearest whole number the
number of the shares of Common Stock to be issued to the Founder Warrant holder.

4.7. Form of Founder Warrant. The form of Warrant Certificate need not be
changed because of any adjustment pursuant to this Section 4, and Warrant
Certificates issued after such adjustment may state the same Warrant Price and
the same number of shares as are stated in the Warrant Certificates initially
issued pursuant to this Agreement. However, the Company may at any time in its
sole discretion make any change in the form of Warrant Certificate that the
Company may deem appropriate and that does not affect the substance thereof, and
any Warrant Certificate thereafter issued or countersigned, whether in exchange
or substitution for an outstanding Warrant Certificate or otherwise, may be in
the form as so changed.

5. Transfer and Exchange of Founder Warrants.

5.1. Registration of Transfer. The Warrant Agent shall register the transfer,
from time to time, of any outstanding Warrant Certificate upon the Founder
Warrant Register, upon surrender of such Warrant Certificate for transfer,
properly endorsed with signatures properly guaranteed and accompanied by
appropriate instructions for transfer. Upon any such transfer, a new Warrant
Certificate representing an equal aggregate number of Founder



--------------------------------------------------------------------------------

Warrants shall be issued and the Warrant Certificate shall be cancelled by the
Warrant Agent. The Warrant Certificates so cancelled shall be delivered by the
Warrant Agent to the Company from time to time upon request.

5.2. Procedure for Surrender of Founder Warrants. Warrant Certificates may be
surrendered to the Warrant Agent, together with a written request for exchange
or transfer, and thereupon the Warrant Agent shall issue in exchange therefor
one or more new Warrant Certificates as requested by the registered holder of
the Warrant Certificates so surrendered, representing an equal aggregate number
of Founder Warrants; provided, however, that in the event that a Warrant
Certificate surrendered for transfer bears a restrictive legend, the Warrant
Agent shall not cancel such Warrant Certificate and issue new Warrant
Certificates in exchange therefor until the Warrant Agent has received an
opinion of counsel for the Company stating that such transfer may be made and
indicating whether the new Warrant Certificates must also bear a restrictive
legend.

5.3. Fractional Founder Warrants. The Warrant Agent shall not be required to
effect any registration of transfer or exchange which will result in the
issuance of a Warrant Certificate for a fraction of a Founder Warrant.

5.4. Service Charges. No service charge shall be made for any exchange or
registration of transfer of Founder Warrants.

5.5. Founder Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Agreement, the Founder Warrants required to be issued pursuant to the provisions
of this Section 5, and the Company, whenever required by the Warrant Agent, will
supply the Warrant Agent with Founder Warrants duly executed on behalf of the
Company for such purpose.

6. Redemption.

6.1. Redemption. Subject to Section 6.4 hereof, not less than all of the
outstanding Founder Warrants and Warrants may be redeemed, at the option of the
Company, at any time after they become exercisable and prior to their
expiration, at the office of the Warrant Agent, upon the notice referred to in
Section 6.2, at the price of $.01 per Founder Warrant or Warrant, as applicable
(“Redemption Price”), provided that the last sales price of the Common Stock has
been at least $8.50 per share, for any twenty (20) trading days within a thirty
(30) consecutive trading day period ending on the third business day prior to
the date on which notice of redemption is given.

6.2. Date Fixed for, and Notice of, Redemption. In the event the Company shall
elect to redeem all of the outstanding Founder Warrants and Warrants, the
Company shall fix a date for the redemption. Notice of redemption shall be
mailed by first class mail, postage prepaid, by the Company not less than 30
days prior to the date fixed for redemption to the registered holders of the
Founder Warrants to be redeemed at their last addresses as they shall appear on
the registration books. Any notice mailed in the manner herein provided shall be
conclusively presumed to have been duly given whether or not the registered
holder received such notice.



--------------------------------------------------------------------------------

6.3. Exercise After Notice of Redemption. The Founder Warrants may be exercised
in accordance with Section 3 of this Agreement at any time after notice of
redemption shall have been given by the Company pursuant to Section 6.2 hereof
and prior to the time and date fixed for redemption. On and after the redemption
date, the record holders of the Founder Warrants shall have no further rights
except to receive, upon surrender of the Founder Warrants, the Redemption Price.

6.4. Outstanding Founder Warrants Only. The Company understands that the
redemption rights provided for by this Section 6 apply only to outstanding
Founder Warrants. To the extent a person holds rights to purchase Founder
Warrants, such purchase rights shall not be extinguished by redemption. However,
once such purchase rights are exercised, the Company may redeem the Founder
Warrants issued upon such exercise provided that the criteria for redemption are
met.

7. Other Provisions Relating to Rights of Holders of Founder Warrants.

7.1. No Rights as Stockholder. A Founder Warrant does not entitle the registered
holder thereof to any of the rights of a stockholder of the Company, including,
without limitation, the right to receive dividends, or other distributions,
exercise any preemptive rights to vote or to consent or to receive notice as
stockholders in respect of the meetings of stockholders or the election of
directors of the Company or any other matter.

7.2. Lost, Stolen, Mutilated, or Destroyed Founder Warrants. If any Warrant
Certificate is lost, stolen, mutilated, or destroyed, the Company and the
Warrant Agent may on such terms as to indemnity or otherwise as they may in
their discretion impose (which shall, in the case of a mutilated Warrant
Certificate, include the surrender thereof), issue a new Warrant Certificate of
like denomination, tenor, and date as the Warrant Certificate so lost, stolen,
mutilated, or destroyed. Any such new Warrant Certificate shall constitute a
substitute contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated, or destroyed Warrant Certificate shall be at any time
enforceable by anyone.

7.3. Reservation of Common Stock. The Company shall at all times reserve and
keep available a number of its authorized but unissued shares of Common Stock
that will be sufficient to permit the exercise in full of all outstanding
Founder Warrants issued pursuant to this Agreement.

7.4. Registration of Common Stock. The Company agrees that prior to the
commencement of the Exercise Period, it shall file with the Securities and
Exchange Commission a post-effective amendment to the Registration Statement, or
a new registration statement, for the registration, under the Act, of, and it
shall take such action as is necessary to qualify for sale, in those states in
which the Founder Warrants were initially offered by the Company, the Common
Stock issuable upon exercise of the Founder Warrants. In either case, the
Company will use its best efforts to cause the same to become effective and to
maintain the effectiveness of such registration statement until the expiration
of the Founder Warrants in accordance with the provisions of this Agreement.



--------------------------------------------------------------------------------

8. Concerning the Warrant Agent and Other Matters.

8.1. Payment of Taxes. The Company will from time to time promptly pay all taxes
and charges that may be imposed upon the Company or the Warrant Agent in respect
of the issuance or delivery of shares of Common Stock upon the exercise of
Founder Warrants, but the Company shall not be obligated to pay any transfer
taxes in respect of the Founder Warrants or such shares.

8.2. Resignation, Consolidation, or Merger of Warrant Agent.

8.2.1. Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days’
notice in writing to the Company. If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Warrant Agent in place of the Warrant Agent. If
the Company shall fail to make such appointment within a period of 30 days after
it has been notified in writing of such resignation or incapacity by the Warrant
Agent or by the holder of the Founder Warrant (who shall, with such notice,
submit his Founder Warrant for inspection by the Company), then the holder of
any Founder Warrant may apply to the Supreme Court of the State of New York for
the County of New York for the appointment of a successor Warrant Agent at the
Company’s cost. Any successor Warrant Agent, whether appointed by the Company or
by such court, shall be a corporation organized and existing under the laws of
the State of New York, in good standing and having its principal office in the
Borough of Manhattan, City and State of New York, and authorized under such laws
to exercise corporate trust powers and subject to supervision or examination by
federal or state authority. After appointment, any successor Warrant Agent shall
be vested with all the authority, powers, rights, immunities, duties, and
obligations of its predecessor Warrant Agent with like effect as if originally
named as Warrant Agent hereunder, without any further act or deed; but if for
any reason it becomes necessary or appropriate, the predecessor Warrant Agent
shall execute and deliver, at the expense of the Company, an instrument
transferring to such successor Warrant Agent all the authority, powers and
rights of such predecessor Warrant Agent hereunder; and upon request of any
successor Warrant Agent, the Company shall make, execute, acknowledge and
deliver any and all instruments in writing for more fully and effectually
vesting in and confirming to such successor Warrant Agent all such authority,
powers, rights, immunities, duties and obligations.

8.2.2. Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent and the transfer agent for the Common Stock not later than the
effective date of any such appointment.

8.2.3. Merger or Consolidation of Warrant Agent. Any corporation into which the
Warrant Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Agreement
without any further act.



--------------------------------------------------------------------------------

8.3. Fees and Expenses of Warrant Agent.

8.3.1. Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as such Warrant Agent hereunder and will reimburse
the Warrant Agent upon demand for all expenditures that the Warrant Agent may
reasonably incur in the execution of its duties hereunder.

8.3.2. Further Assurances. The Company agrees to perform, execute, acknowledge
and deliver or cause to be performed, executed, acknowledged and delivered all
such further and other acts, instruments and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.

8.4. Liability of Warrant Agent.

8.4.1. Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by the President or
Chairman of the Board of the Company and delivered to the Warrant Agent. The
Warrant Agent may rely upon such statement for any action taken or suffered in
good faith by it pursuant to the provisions of this Agreement.

8.4.2. Indemnity. The Warrant Agent shall be liable hereunder only for its own
negligence, willful misconduct or bad faith. The Company agrees to indemnify the
Warrant Agent and save it harmless against any and all liabilities, including
judgments, costs and reasonable counsel fees, for anything done or omitted by
the Warrant Agent in the execution of this Agreement except as a result of the
Warrant Agent’s negligence, willful misconduct or bad faith.

8.4.3. Exclusions. The Warrant Agent shall have no responsibility with respect
to the validity of this Agreement or with respect to the validity or execution
of any Founder Warrant (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Founder Warrant; nor shall it be responsible to make
any adjustments required under the provisions of Section 4 hereof or responsible
for the manner, method or amount of any such adjustment or the ascertaining of
the existence of facts that would require any such adjustment; nor shall it by
any act hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any shares of Common Stock to be issued pursuant
to this Agreement or any Founder Warrant or as to whether any shares of Common
Stock will when issued be valid and fully paid and nonassessable.

8.5. Trust Fund Waiver. The Warrant Agent has no right, title, interest, or
claim of any kind (“Claim”) in or to any monies in the Trust Account (as defined
in that certain Investment Management Trust Agreement, dated as of the date
hereof, by and between the Company and Continental Stock Transfer & Trust
Company as trustee of the Trust Account), and hereby waives any Claim in or to
any monies in the Trust Account it may have in the future,



--------------------------------------------------------------------------------

and hereby agrees not to seek recourse, reimbursement, payment or satisfaction
for any Claim against the Trust Account for any reason whatsoever.

8.6. Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Founder Warrants exercised and concurrently account
for, and pay to the Company, all moneys received by the Warrant Agent for the
purchase of shares of the Company’s Common Stock through the exercise of Founder
Warrants.

9. Miscellaneous Provisions.

9.1. Successors. All the covenants and provisions of this Agreement by or for
the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns.

9.2. Notices. Any notice, statement or demand authorized by this Agreement to be
given or made by the Warrant Agent or by the holder of any Founder Warrant to or
on the Company shall be sufficiently given when so delivered if by hand or
overnight delivery or if sent by certified mail or private courier service
within five days after deposit of such notice, postage prepaid, addressed (until
another address is filed in writing by the Company with the Warrant Agent), as
follows:

Shermen WSC Acquisition Corp.

c/o The Shermen Group

1251 Avenue of the Americas

Suite 900

New York, New York 10020

(212) 300-0020

Attn: Francis P. Jenkins, Jr.

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Founder Warrant or by the Company to or on the Warrant
Agent shall be sufficiently given when so delivered if by hand or overnight
delivery or if sent by certified mail or private courier service within five
days after deposit of such notice, postage prepaid, addressed (until another
address is filed in writing by the Warrant Agent with the Company), as follows:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Compliance Department

with a copy in each case to:

Dechert LLP

30 Rockefeller Plaza



--------------------------------------------------------------------------------

New York, New York 10112

Attention: Gerald Adler, Esq.

and

Bingham McCutchen LLP

399 Park Avenue

New York, New York 10022

Attn: Floyd I. Wittlin, Esq.

9.3. Applicable Law. The validity, interpretation and performance of this
Agreement and of the Founder Warrants shall be governed in all respects by the
laws of the State of New York, without giving effect to conflict of laws. The
Company hereby agrees that any action, proceeding or claim against it arising
out of or relating in any way to this Agreement shall be brought and enforced in
the courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive. The Company hereby waives any objection
to such exclusive jurisdiction and that such courts represent an inconvenience
forum. Any such process or summons to be served upon the Company may be served
by transmitting a copy thereof by registered or certified mail, return receipt
requested, postage prepaid, addressed to it at the address set forth in
Section 9.2 hereof. Such mailing shall be deemed personal service and shall be
legal and binding upon the Company in any action, proceeding or claim.

9.4. Persons Having Rights under this Agreement. Nothing in this Agreement
expressed and nothing that may be implied from any of the provisions hereof is
intended, or shall be construed, to confer upon, or give to, any person or
corporation other than the parties hereto and the registered holders of the
Founder Warrants and, for the purposes of Sections 3.1, 3.2, 4 and 6 hereof,
CIBC World Markets Corp. and CRT Capital Group LLC (the “Underwriters”) and the
registered holders of the Unit Warrants, any right, remedy or claim under or by
reason of this Agreement or of any covenant, condition, stipulation, promise or
agreement hereof. The Underwriters and the registered holders of the Unit
Warrants shall be deemed to be a third-party beneficiary of this Agreement with
respect to Sections 3.1, 3.2, 4 and 6 hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Agreement shall be for
the sole and exclusive benefit of the parties hereto (and the Underwriters and
the registered holders of the Unit Warrants with respect to the Sections 3.1,
3.2, 4 and 6 hereof) and their successors and assigns and of the registered
holders of the Founder Warrants.

9.5. Examination of the Founder Warrant Agreement. A copy of this Agreement
shall be available at all reasonable times at the office of the Warrant Agent in
the Borough of Manhattan, City and State of New York, for inspection by the
registered holder of any Founder Warrant. The Warrant Agent may require any such
holder to submit his Founder Warrant for inspection by it.

9.6. Counterparts. This Agreement may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.



--------------------------------------------------------------------------------

9.7. Effect of Headings. The Section headings herein are for convenience only
and are not part of this Agreement and shall not affect the interpretation
thereof.

[Remainder of Page Intentionally Left Blank. Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 

Attest:      

 

    By:   SHERMEN WSC ACQUISITION CORP.      

/s/ Francis P. Jenkins, Jr.

      Name: Francis P. Jenkins, Jr.       Title:   Chairman and Chief Executive
Officer Attest:      

 

    By:   CONTINENTAL STOCK TRANSFER & TRUST COMPANY      

 

      Name:       Title:

 

[Signature Page to Founder Warrant Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 

Attest:      

 

    By:   SHERMEN WSC ACQUISITION CORP.      

 

      Name: Francis P. Jenkins, Jr.       Title:   Chairman and Chief Executive
Officer Attest:      

 

    By:   CONTINENTAL STOCK TRANSFER & TRUST COMPANY      

/s/ John W. Comer, Jr.

      Name: John W. Comer, Jr.       Title:   Vice President

 

[Signature Page to Founder Warrant Agreement]